Case: 2:19-CV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 1 of 8 - Page |D#: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY

HEATHER CONRAD Case NO.:

213 Kenwood Drive

Middletown, 0H 45042 Judg€
Plaintiff,

V.

COMPLAINT WITH JURY DEMAND
TRANSIT AUTHORITY OF NORTHERN END()RSED HERE()N

KENTUCKY (TANK)
3375 Madison Pike

Ft. Wright, KY 41017

 

SERVE AGENT:
Dave Soger
3375 Madison Pike
Ft. Wright, KY 41017

and

ANTHONY TROTTA
402 Main Street
Bromley, KY 41016

and

HUMANA HEALTH PLAN INC.
500 West Main Street
Louis\_/ille, KY 40202

SERVE: Humana Health Plan Inc.
ATTN: Humana Subrogation
500 West Main Street
Louisville, KY 40202

 

Defendants.

 

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 2 of 8 - Page |D#: 2

Now comes Plaintiff, Heather Conrad, by and through counsel, and for her
Complaint states as follows:

PRELIMINARY STATEMENT

1. This suit is filed to seek accountability for the negligence of the Transit
Authority of Northern Kentucky, along with its employee, Anthony Trotta, who caused
serious and permanent injuries to Plaintiff Heather Conrad.

PARTIES

2 Plaintiff Heather Conrad (“Heather) is an individual residing in Butler
County, Ohio.

3. Defendant Transit Authority of Northern Kentucky (“TANK”) is a public
transportation service in the Commonwealth of Kentucky, an entity created pursuant to an
inter local agreement between the three northern Kentucky counties, Kenton, Boone and
Campbell, with its principal place of business at 3375 l\/Iadison Pike, Ft. Wright, Kenton
County, Kentucky 410\17. Defendant TANK has designated board member, Dave Sogar,
as its agent for the purposes of service of process of this complaint under 49 C.F.R. §366.

4. Defendant Anthony Trotta (“Trotta”) is an individual residing at 402 Main
Street, in Bromley, Kenton County, KY 41016. At all times relevant to this complaint, he
was acting within the course and scope of his employment as a TANK bus driver.

5. Defendant Humana (“Humana”) is a corporation duly incorporated under
the laws of the State of Kentucky. At all times relevant to this matter, Humana provided
health insurance benefits to Heather and may have a subrogated interest in any award

Heather receives

 

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 3 of 8 - Page |D#: 3

JURISDICTION and VENUE

6. This Court has jurisdiction over the dispute between the parties pursuant
to 28 U.S.C. § 1332(a)(1), based upon diversity of citizenship, and the amount in
controversy is in excess of $75,000.00.

7. This Court also has supplemental jurisdiction to hear Heather’s related
state law causes of action pursuant to 28 U.S.C. § 1367.

8. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(1)
because it is the district where TANK resides and because all Defendants are
residents/citizens of the Commonwealth of Kentucky.

M_S_

9. Heather incorporates her previous allegations as if fully rewritten herein.

10. On May 15 , 2018, at approximately 8:27 a.m., Heather was a pedestrian
walking to work at the intersection of Fourth and Walnut Streets in the City of Cincinnati,
Hamilton County, Ohio.

11. As Heather was crossing Walnut Street within a designated cross walk,
she was struck by a bus owned and operated by TANK.

12. At the time of the accident, the bus was being driven by Trotta.

13. The bus being driven by Trotta was a 2012 Gillig Phanton TANK Bus
Kentucky Registration P4889 owned by TANK.

14. At the time of the accident, Trotta was turning the bus, owned and
operated by Tank, left from 4“‘ Street onto Walnut Street.

15. Heather was struck by the front left corner of the bus, knocked down, and

then run over by the front left tire.

 

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 4 of 8 - Page |D#: 4

16. Heather was thereafter dragged 23 feet by the TANK bus before Trotta
brought the bus to a stop.

17. Heather was trapped under the bus.

18. Heather crawled from under the TANK bus and was aided by several
citizens until the Cincinnati Police and Fire Departments arrived.

19. As a direct and proximate result of the accident, Heather, was severely and
permanently injured both physically and emotionally.

20. As a direct and proximate result of the accident, Heather sustained
permanent injuries including but not limited to, extensive left leg degloving, right ankle
laceration, left hemothorax, left lung contusion, left rib fractures 3-8, and scalp
hematoma.

-21. As a direct and proximate result of Defendants’ action, Heather has
endured numerous surgeries which included irrigation and debridement of degloved
injury of the left lower leg from the knee to ankle with establishment of hemostasis, pulse
irrigation left lower extremity, pulse irrigation of penetrating wound to the right ankle,
and irrigation of abrasion to the right medial lower leg with placement of dressing.

22. Heather has further had to endure procedures including multiple skin
grafts and both inpatient and outpatient occupational and physical therapies.

23. Heather suffers significant residuals from her injuries including shooting
pain in the left leg, difficulty with ambulating, negotiating stairs, standing

24. Heather continues to suffer from pain and functional limitations

25. Emotionally since her injuries, Heather reports experiencing depressed

mood, sleep impairment, chronic worry, fatigue, weight gain due to emotional eating,

 

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 5 of 8 - Page |D#: 5

sense of impending doom, discrete panic episodes, recurrent nightmares of the trauma,
frequent intrusive thoughts and avoidant behavior.

26. Heather has further been diagnosed with l\/lajor Depressive Disorder,
Single Episode, Panic Disorder, and Posttraumatic Stress Disorder.

27. As a direct and proximate result of the accident, Heather has incurred past
medical and psychological expenses in an amount in excess of $350,000.00 and will
continue to incur expenses in the future.

28. As a direct and proximate result of the accident, Heather was unable to
work for a significant time and has suffered lost wages personably believed to be in
excess of 815,000.00 and which will likely continue to accrue.

29. As a direct and proximate result of the accident, personal items Heather
was wearing were destroyed during the impact.

FIRST CAUSE OF ACTION
Negligence of Anthony Trotl‘a

30. Heather incorporates her previous allegations as if fully rewritten herein.

31. Trotta had a duty to drive the TANK bus in a safe and reasonable manner,
to obey all federal, state and local traffic laws, and to recognize and yield to pedestrians
in the crosswalk.

32. On May 15, 2018, Trotta failed in the above-mentioned duties and is
therefore negligent

33. Trotta’s negligence was the direct and proximate cause of the injuries to
Heather and the damages described in this Complaint.

SECOND CAUSE OF ACTION
Vicarz`ous Lz`abilizy of Defendant TANK

34. Heather incorporates her previous allegations as if fully rewritten herein.

 

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 6 of 8 - Page |D#: 6

35. At all relevant times, Trotta was an employee, agent or servant of TANK.
Accordingly, TANK is vicariously liable for the acts of Trotta described in the causes of

action above.

THIRD CAUSE OF ACTION
Neglz`gence ofDefendanl‘ TANK

36. Heather incorporates her previous allegations as if fully rewritten herein.

37. TANK had a duty to act reasonably in hiring, instructing, training,
supervising and retaining all drivers operating its buses and other employees and agents,
including Trotta, and to promulgate and enforce policies, procedures and rules to ensure
that its drivers and vehicles were reasonably safe. TANK had a duty to exercise
reasonable care in all its actions and omissions

38. TANK had a duty to exercise reasonable care in entrusting its vehicles and
equipment to responsible, competent and qualified drivers

39. TANK failed in the above-mentioned duties and was therefore negligent

40. TANK’s negligence Was the direct and proximate cause of the injuries to

Heather and the damages described in this Complaint.

 

FOURTH CAUSE ()F ACTION
Punitz`ve Damages
41. Heather incorporates her previous allegations as if fully rewritten herein.
42. Trotta and TANK’s aforesaid actions constitute a wanton and reckless

disregard for the lives and safety of others including Heather and such conduct amounts

to gross negligence warranting the recovery of punitive damages

 

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 7 of 8 - Page |D#: 7

FIFTH CAUSE OF ACTION
Personal Injury Prorection

43. Heather incorporates her previous allegations as if fully rewritten herein.
44. Since TANK is an entity formed under Kentucky law it has an obligation

to comply with Kentucky law and under Kentucky law it has an obligation to pay

 

Personal Injury Protection benefits to Heather.
45. A demand has been made on TANK to pay the Personal Injury Protection

benefits and TANK has refused to pay.

 

 

SIXTH CAUSE OF ACTION
Subrogatz`on

46. Heather incorporates her previous allegations as if fully rewritten herein.

47. Humana is a health insurance company which insured Heather on or about
l\/Iay 15, 2018.

48. Humana claims a subrogated interest in the proceeds of the litigation

49. Heather states that Humana should set forth its interest herein or forever
be barred.

WHEREFORE, Plaintiff Heather Conrad respectnally requests judgment in her
favor and against Defendants Transit Authority of Northern Kentucky and Anthony Trotta,
for compensatory damages in an amount that is just and fair and in excess of Seventy-Five
Thousand Dollars ($75,000.00) (exclusive of costs and interest), in addition to punitive
damages, costs and other relief that this Honorable Court deems just under the
circumstances Plaintiff demands payment of the Personal Injury Protection benefits ln
Plaintiff Heather Conrad’s Sixth Cause of Action, Plaintiff seeks a determination as to the

amount required, if any, to be reimbursed to Defendant Humana.

Case: 2:19-cV-00023-DLB-C.]S Doc #: 1 Filed: 02/27/19 Page: 8 of 8 - Page |D#: 8

Respectfully submitted,

/s/ Barbara L. Strady
Barbara L. Strady (KBA 88157)

RITTGERS & RITTGERS
12 East Warren Street
Lebanon, OH 45036
Phone: 513-932~2115

Fax: 513~934-2201

EMAIL: Barb@rittgerscom
Attorneyfor Plaintiff

 

 

Charles H. Rittgers

RITTGERS & RITTGERS

12 East Warren Street

Lebanon, OH 45036

Phone: 513-932-2115

Fax: 513-934-2201

Co-Coimselfor Plaintiff

Pro Hac Vz`ce Motz'on Forthcoming

JURY DEMAND

Plaintiff hereby demands a trial by jury of her peers as to all issues triable hei'ein.

/s/ Barbara L. Strady
Barbara L. Strady

Attorney for Plaintiff

